PER CURIAM.
This is an appeal by a drawee bank from an adverse summary judgment for money damages in favor of the purchaser of a cashier’s check paid by appellant. The facts are substantially identical to those involved in Pan American Bank of Miami v. Goldszmidt, 364 So.2d 505 (Fla. 3d DCA, Case No. 78-72), filed this day. That case controls our decision herein.
Appellee purchased from appellant a cashier’s check made payable to “The Shores Corporation of Miami Escrow Acct. for Unit 301D Bldg. “C” B/O Ernesto Yan-co.” The check was endorsed:
“For Deposit Only The Shores Corp. of Miami 009-726-6”
and deposited for collection. The collecting bank sent the check to Pan American, which paid the specified sum. Thereafter, appellee brought suit for conversion against Pan American, contending the endorsement was invalid. Both parties moved for summary judgment. The trial court granted appellee’s motion. This appeal ensued.
The issue, as in Goldszmidt, is whether such endorsement by the named payee is valid and effective so as to make the drawee bank’s payment of the check proper in absence of the drawee bank having knowledge or notice of facts which would make it otherwise. On the authority of Pan American Bank of Miami v. Goldszmidt, supra, and Section 673.117, Florida Statutes (1977), we hold the endorsement was valid and effective. The check properly was paid by the drawee bank. Therefore we reverse the summary judgment rendered by the trial court, and remand the cause with directions to enter summary judgment in favor of Pan American Bank.
Reversed and remanded.